Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1 and 12 (and, therefore, their respective dependent claims), each claim recites “…compressed data decompressed and used in the neural network processing...” This language is confusing.  For example, in claim 1, it could be interpreted that data is stored as compressed data “to be” decompressed and used in the neural network processing later on after it’s stored or it be could be interpreted to that the compressed data is decompressed and then stored.  It is requested to amend 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,917,121. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by the claims of the ‘121 as exemplified in the below mapping.
Double Patenting Mapping
17/130,538 Application
US 10,917,121
Claim 1. A decompression apparatus comprising:
1. A decompression apparatus comprising:
1. a memory configured to store compressed data decompressed and used in neural network processing of an artificial intelligence model, 
1. a memory configured to store compressed data, the compressed data to be decompressed and used in neural network processing of an artificial intelligence model;
1. and a patch information corresponding to the compressed data;
Claim 4. wherein the memory is configured to further store a patch information corresponding to the compressed data
1. a decoder comprising a plurality of logic circuits related to a compression method of the compressed data, the decoder being configured to: 
1. a decoder comprising a plurality of logic circuits related to a compression method of the compressed data, the decoder being configured to:
1. decompress the compressed data through the plurality of logic circuits based on an input of the compressed data, and output the decompressed data; 
1. decoder a of circuits to compression of compressed the being to decoder comprising a plurality of logic circuits related decoder a compression method of being configured to, being decoder being configured decoder:
1. and a processor configured to change some binary data values of a plurality of elements included in the decompressed data output from the decoder based on the patch information and obtain data of a neural network processible form from the decompressed data,
4. wherein the processor is further configured to change some binary data values of a plurality of elements included in the decompressed data based on the patch information
1. wherein the patch information comprises error information generated in the process of obtaining the compressed data.
4. wherein the patch information comprises error information generated in the process of obtaining the compressed data.
Claim 2: all
Claim 2: all
Claim 3: all
Claim 3: all
Claim 4: all
Claim 5: all
Claim 5: all
Claim 6: all
Claim 6: all
Claim 7: all
Claim 7: all
Claim 8: all
Claim 8: all
Claim 11: all
Claim 9: all 
Claim 12: all
Claim 10: all
Claim 9: all
Claim 11: all
Claim 10: all

Method claims 12-20 would be similarly mapped to the corresponding claims of the ‘121.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112